Citation Nr: 0826058	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  06-29 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Eligibility for Dependency and Indemnity Compensation (DIC) 
for the widow of the veteran.



ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1965 to July 
1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The appellant married the veteran in October 2004.  The 
veteran died in May 2005.  The veteran's earlier marriage 
terminated in July 2004.

2.  The appellant and the veteran were not married within 15 
years subsequent to service discharge; for one year prior to 
his death; and there were no children born of this marriage.

3.  The appellant has recently remarried.


CONCLUSION OF LAW

The appellant was not married to the veteran for one year 
prior to his death and she is not otherwise eligible for VA 
benefits as a surviving spouse of the veteran.  38 U.S.C.A. § 
103 (West 2002); 38 C.F.R. §§ 3.1(j), 3.54 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004), 69 Fed. Reg. 59989 (2004).
Similarly the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable 
where the outcome was controlled by the law, and the facts 
were not in dispute.  Livesay v. Principi, 15 Vet App 165, 
178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

The record shows that the appellant filed a claim for DIC 
benefits in June 2005.  The appellant contends that she is 
entitled to benefits because she was cohabitating with the 
veteran for more than one year prior to his death; and 
because she would have had children with him had she been of 
child bearing age.  

The RO granted service connection for the cause of the 
veteran's death in a September 2005 rating decision.  VA law 
provides for dependency and indemnity compensation to a 
veteran's surviving spouse, child, or parent because of a 
service-connected death occurring after December 31, 1956.  
38 U.S.C.A. § 101(14); 38 C.F.R. § 3.5.  Dependency and 
indemnity compensation may be paid to a surviving spouse of a 
veteran who died on or after January 1, 1957, and who was 
married to the veteran (1) before the expiration of 15 years 
after the termination of the period of service in which the 
injury of disease causing death was incurred or aggravated, 
(2) for one year or more prior to the veteran's death, (3) 
for any period of time if a child was born of the marriage or 
was born to them before the marriage.  38 C.F.R. § 3.54.

A recognized marriage for VA purposes is defined as one which 
is valid under the law of the place where the parties resided 
at the time of marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  38 
U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j). 

In this case, the facts are not in dispute and the record 
shows the veteran was last separated from active duty in July 
1984.  Records show the veteran obtained a divorce from a 
prior marriage in July 2004 and that the appellant married 
the veteran in October 2004.  Despite the appellant's 
statements that she would have had children had she been of 
child-bearing age, there were no children born of this 
marriage.  The appellant contends that benefits are warranted 
because she cohabitated with the veteran since May 2003, as 
well as because of her actual marriage to the veteran.  

While the Board is sympathetic to the appellant's claim, her 
marriage to the veteran does not meet the criteria for 
recognition as his surviving spouse for entitlement to VA 
benefits.  The evidence shows they were married more than 15 
years after his separation from active service, they were not 
married for one year prior to his death, and there were no 
children born between them either before or after their 
marriage.  The Board also notes that despite the fact that 
the appellant and the veteran lived together since May 2003, 
no legal marriage would have been legally possible prior to 
July 2004, the date that the veteran's previous marriage was 
terminated by divorce.  Furthermore, even if the appellant 
married the veteran in July 2004, she would still not meet 
the requirement of being married for one year prior to the 
veteran's death in May 2005.  

Finally, evidence recently received indicates that the 
appellant has remarried.

Therefore, the Board finds basic eligibility for VA benefits 
as the veteran's surviving spouse is not warranted.  The 
Court has held that in cases such as this, where the law is 
dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

The appellant is not entitled to recognition as the veteran's 
surviving spouse for the purpose of obtaining VA benefits; 
the appeal is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


